DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is being considered by the examiner.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buscema (9,938,040) in view of Lohoff (2020/0223581) and Keefe, Jr (20180305069).

Keefe discloses a display ready case with top separation feature (184 as shown in Embodiment Figures 7-10) with upper front panel (132) and lower front panel (124), the upper front panel (132) further discloses a front recessed access area formed in an upper edge thereof near the center (176 as shown in Figure 7 which is the blank, upper front panel 132 and notch 176 form at the upper portion), the lower front panels (124) further discloses a shaped front notch (notch form by sidewall 166a, 166b), the recessed area aligns with the shaped front notch to form an opening (as shown in Figure 9, the recess 176 and the notch is aligned to form an opening in the front panel (132)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front upper wall of Buscema as modified with a recess on the front upper wall and that aligned to a shaped notch at the lower front panel as taught by Keefe to form a secondary opening feature near the lower edge of the upper front wall to provide an easier opening feature an elder grocery worker to open the package and increase the pivotal and upward movement of the lid 
 	As to claim 2, Buscema as modified further discloses the upper rear panel, the top panel 20and the upper front panel are adapted and configured to be separated from the left and right lower front panels, the left and right bottom panels and the left and right lower rear panels along the shaped upper rear cut line (160) associated with the upper rear panel (Figure 4).  
As to claim 3, Buscema as modified further discloses the left lower front panel, the left bottom panel and the left lower rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right lower rear panel along the bottom vertical perforation line and the lower rear vertical perforation line to form two 5separate product display cases (Lohoff as shown in Figure 6).  
As to claim 4, Buscema as modified further discloses the left and right lower front panels have respective left and right lower front side flaps foldably connected thereto (114 and 116 as shown by Buscema Figure 1).  
As to claim 5, Buscema as modified further discloses the left and right bottom panels have respective left and right bottom side flaps foldably connected thereto (104 and 102 as shown by Buscema Figure 1).  
As to claim 6, Buscema as modified further discloses the left and right lower rear panels have respective left and right lower rear side flaps foldably connected thereto (70 and 68 below the perforation line 160 as shown by Buscema Figure 1).  
As to claim 7, Buscema as modified further discloses the upper rear panel (panel 32 above perforation line 160 as shown in Figure 1 of Buscema) has left and right upper 
As to claim 8, Buscema as modified further discloses the left and right upper rear side 20flaps are separated from the left and right lower rear side flaps by continuations of the shaped upper rear cut line (160) associated with the upper rear panel (Figure 1 of Buscema).
As to claim 9, Buscema as modified further discloses the top panel has left and right top side flaps (94 and 96) foldably connected thereto.  
As to claim 10, Buscema as modified further discloses the upper front panel has left and 5right upper front side flaps (60 and 62) foldably connected thereto.  
As to claim 12, Buscema discloses a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54), rear panel (32) connected to the bottom panels along a lower rear horizontal fold line (52), an upper rear panel separably connected to the lower rear panel along a lower rear vertical perforation line (160), a top panel (28) foldably connected to the upper rear panel along an upper rear horizontal fold line (48), and an upper front panel (24) foldably connected to the top panel (28) along an upper front horizontal fold line (44).  However, Buscema does not disclose a shaped front notch at the front panel which separate the left and right lower front panels, wherein the shaped front notch extends beyond the lower front horizontal fold line into the left and right bottom panels and perforation line comprises bottom vertical perforation line and lower rear vertical perforation line run along the bottom panel, rear panels that separate the bottom panel and rear panels into left and right bottom panels and left and right 
Keefe discloses a display ready case with top separation feature (184 as shown in Embodiment Figures 7-10) with upper front panel (132) and lower front panel (124), the upper front panel (132) further discloses a front recessed access area formed in an upper edge thereof near the center (176 as shown in Figure 7 which is the blank, upper front panel 132 and notch 176 form at the upper portion), the lower front panels (124) 
	As to claim 13, Buscema as modified further discloses the upper rear panel, the top panel 20and the upper front panel are adapted and configured to be separated from the left and right lower front panels, the left and right bottom panels and the left and right lower rear panels along the shaped upper rear cut line (160) associated with the upper rear panel (Figure 4).  
As to claim 14, Buscema as modified further discloses the left lower front panel, the left bottom panel and the left lower rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right lower rear panel along the bottom vertical perforation line and the lower rear vertical perforation line to form two 5separate product display cases (Lohoff as shown in Figure 6).  
As to claim 15, Buscema as modified further discloses two rows of products are arranged side-by-side within the package in a vertical front facing display orientation 
As to claims 16-17, Buscema as modified by Lohoff and Keefe, further discloses the shape notch extends from respective upper edges of left and right lower front panels to the lower front horizontal fold line (as shown in Figure 10 of Keefe having a notch extends from upper front edge of left and right front panels to the lower front horizontal fold line).  The shaped notch further extended beyond the lower front horizontal fold line (as taught by Lohoff)
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-17 have been considered but are moot because the new ground of rejection 
With regarding to applicant’s argument that none of the prior art cited in the office action teaches the shaped front notch extends beyond the lower front horizontal from fold line into the left and right bottom panels”.  Such argument is not found persuasive.  Lohoff clearly teach a front notch 132 which form at the lower front panel to separate the front panel into left and right front panel.  From the Figure 5 of Lohoff further shows the top view of the package which the shaped front notch extends beyond the lower front horizontal fold line into the left and right bottom panel.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736